DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  For example, a more descriptive title could be, “OLED SUBSTRATE WITH FLATNESS ADJUSTMENT LAYER, MANUFACTURING METHOD THEREOF ND DISPLAY DEVICE”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 9-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US 2015/0001492 A1).
Regarding claims 1-6 and 10-15:
	re claim 1, Lee discloses an OLED substrate, comprising:
	a base substrate 110/115/130/140 (Fig. 1 and [0074]);
a patterned metal wiring 320 (Fig. 1 and [0081]) formed on a surface of the base substrate;
a flatness adjustment layer 120 (Fig. 2 and [0082]) formed on a surface of the base substrate not overlapped by the patterned metal wiring 320;
a planarization layer 160 (Fig. 4 and [0087]) on a surface of the flatness adjustment layer 120 away from the base substrate 110/115/130/140 and on a surface of the patterned metal wiring 320 away from the base substrate 110/115/130/140; and
an OLED anode 410 (Fig. 4 and [0090]) on a surface of the planarization layer 160 away from the base substrate 110/115/130/140;
re claim 2, the OLED substrate according to claim 1, wherein the patterned metal wiring 320 and the flatness adjustment layer 120 are formed by a same mask plate respectively. 
It is noted the current claims is directed to a product; accordingly, the process limitation, “formed by a same mask plate respectively”, does not carry patentable weight.  Note that a “product by process” claim is directed to the product per se, no matter how actually made.  See In re Thorpe et al. 227 USPQ 964 (CFAC, 1985) and the related case law cited therein, which makes it clear that it is the final product per se which must be determined in a “product by process” claim, and not the patentability of the process, and that, as here, an old or obvious product by a new method is not patentable as a product, whether claimed in “product by process” claims or not.  As stated in Thorpe, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972); In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969); Buono v. Yankee Maid Dress Corp., 77 F.2d 274, 279, 26 USPQ 57, 61 (2d. Cir. 1935);
re claim 3, the OLED substrate according to claim 1, further comprising: a pixel defining layer 170 (Fig. 5 and [0090]) on the surface of the planarization layer 160 away from the base substrate 110/115/130/140, 
wherein a pixel hole is in a region of the pixel defining layer corresponding to the OLED anode 410, and 
wherein an orthogonal projection of the flatness adjustment layer 120 on the base substrate 110/115/130/140 at least overlaps an orthogonal projection of the pixel hole on the base substrate;
re claim 4, the OLED substrate according to claim 3, wherein in a region of the base substrate 110/115/130/140 to which the pixel hole is orthogonally projected, the (right-sidewall) surface of the flatness adjustment layer 121 (Fig. 5) away from the base substrate is at a same height level as the surface of the patterned metal wiring facing away from the base substrate in the region (i.e., there is a point on the right-sidewall of “121” that is at a same height as some point on a surface of wiring “320”);
re claim 5, the OLED substrate according to claim 1, wherein the base substrate comprises a flexible backplate 110 (i.e., layer 110 must be flexible in order to realize a flexible display, see [0076]), a buffer layer 115 (Fig. 5), an active layer 210, a gate insulating layer 130 [0079], a gate 220 and an interlayer dielectric layer 140 [0081] sequentially stacked on the flexible backplate, and wherein the patterned metal wiring 210 is formed on a surface of the interlayer dielectric layer 140 away from the gate 220;
re claim 6, the OLED substrate according to claim 5, wherein a first part 230 (Fig. 5) of the patterned metal wiring is electrically connected to the active layer 210 to form a source and a drain  [0081] of a thin film transistor, wherein the OLED anode 410 is electrically connected to the drain 230 of the thin film transistor, and wherein a second part of the patterned metal wiring is electrically connected to the gate to form a signal line of a compensation circuit (i.e., the source or drain electrode of the other transistor, on the left side of Fig. 5, is typically connected to the gate 220 of the drive transistor 200, wherein the other transistor is part of a compensation circuit);
re claim 10-15, A display device (Fig. 11), comprising the OLED substrate according to claim 1, 2, 3, 4, 5, and 6, respectively.
Therefore, Lee anticipates claims 1-6 and 10-15.

Regarding claims 7 and 9:
re claim 7, Lee discloses a manufacturing method for an OLED substrate, comprising:	
providing a base substrate 110/115/130/140 (Fig. 1);
forming a patterned metal wiring 320/230 (Fig. 1) on a surface of the base substrate;
forming a flatness adjustment layer 120 (Fig. 2) on a surface of the base substrate not overlapped by the patterned metal wiring;
forming a planarization layer 160 (Fig. 4) on a surface of the flatness adjustment layer away from the base substrate and on a surface of the patterned metal wiring away from the base substrate; and
forming an OLED anode 410 (Fig. 4) on a surface of the planarization layer 160 away from the base substrate; and
re claim 9, the manufacturing method for the OLED substrate according to claim 7, further comprising: forming a pixel defining layer 170 (Fig. 5) on the surface of the planarization layer 160 away from the base substrate and on the surface of the OLED anode 410 away from the base substrate; and forming a pixel hole corresponding to the OLED anode 410 (Fig. 5) in the pixel defining layer 170, wherein an orthogonal projection of the flatness adjustment layer 121 (Fig. 5) on the base substrate at least overlaps an orthogonal projection of the pixel hole on the base substrate (Fig. 5).
Therefore, Lee anticipates claims 7 and 9.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee.
Regarding claim 8:
	Initially, Lee discloses the general conditions of the current claim, and the process flow shown by Lee in figures 1-5 disclose the process flow recited in the current claim.  However, Lee does not specifically disclose details regarding photoresist and mask plate used during the process sequence shown in Figs. 1-5.  Accordingly, Lee does not specifically disclose the current limitations directed to applying-and-developing photoresist and a mask plate used during the process flow in Figs. 1-5.  
It is noted that using mask plates and photoresists were notoriously well known in the art, and although Lee does not specifically mention the use of a mask plate and photoresist, one of ordinary skill in the art would have readily recognized that such plate and resist would be used 
All other processing limitations in claim 8 are sequentially shown in Figs. 1-5 of Lee; accordingly, the current claim is deemed obvious over Lee in view of the general knowledge regarding mask and photoresist use in semiconductor manufacturing, wherein the general knowledge is readily available to one of ordinary skill in the art.
Regarding claim 16:
This claim contains the same limitations recited in claim 9 (addressed in detail above), accordingly, this claim is deemed because Lee discloses all limitations recited therein.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEX H MALSAWMA whose telephone number is (571)272-1903. The examiner can normally be reached M-F (4-12 Hours, between 5:30AM-10PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 


/LEX H MALSAWMA/Primary Examiner, Art Unit 2892